PER CURIAM.
The order appealed from is reversed, with $10 costs and disbursements, and the motion denied, with $10 costs, upon the ground that there is no affidavit presented by the plaintiff explain*971ing the reason for the failure to include in the original complaint the facts now sought to be set up in the amended complaint, or setting forth his grounds for believing the new allegations contained in the amended complaint, nor is his failure to present such affidavit properly excused, with leave to renew the motion upon proper papers. Order filed.